Exhibit 10.1
Christopher O’Donnell
FAMOUS DAVE’S OF AMERICA, INC.
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”), made effective as of
September 11, 2008, is by and between Famous Dave’s of America, Inc., a
Minnesota corporation (the “Company”), and Christopher O’Donnell (“Employee”).
BACKGROUND
A. Employee has been hired to serve as an employee of the Company (which for
purposes of this Agreement shall also include the Company’s direct and indirect
wholly-owned subsidiaries) or the Company desires to induce Employee to continue
to serve the Company as an employee.
B. The Company has adopted the 2005 Stock Incentive Plan (the “Plan”) pursuant
to which shares of common stock of the Company (“Shares”) have been reserved for
issuance under the Plan. Any capitalized terms used, but not defined, in this
Agreement are defined in the Plan.
C. Pursuant to the Plan, as amended in 2008, the Company is willing to grant to
Employee certain restricted stock units that may result in the issuance to
Employee of a certain number of Shares, if his rights to those units and Shares
become vested as provided below, at the applicable time specified in this
Agreement.
D. The terms of this Agreement are intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). Code
Section 409A and the Treasury Regulations issued thereunder are referred to in
this Agreement as “Section 409A.”
AGREEMENT
Now, Therefore, the parties hereto agree as follows:
1. Grant of Units. Subject to Section 11 below, the Company hereby grants to
Employee Fifty Thousand (50,000) restricted stock units (the “Award Units”),
each of which represents the right to receive one Share from the Company, plus
any Added Units credited to Employee pursuant to the last paragraph of this
Section 1, subject to the terms and provisions of this Agreement and the Plan.
“Unit Account” means an account established and maintained by the Company,
solely for accounting purposes, to record of the number of Award Units and any
Added Units (collectively, “Units”) credited to Employee by the Company under
this Agreement.
As long as any Units remain credited to the Unit Account, the Company shall
credit to the Unit Account, on each date that the Company pays a cash dividend
to holders of Shares generally, an additional number of Units (“Added Units”)
equal to the total number of whole Units previously credited to the Unit Account
under this Agreement, multiplied by the dollar amount of the cash dividend per
Share paid by the Company on that date, and divided by the Fair Market Value (as
defined in the Plan) of one Share on that date. Any fractional Added Unit
resulting from such calculation shall be included in the Added Units.

 

 



--------------------------------------------------------------------------------



 



2. Vesting and Forfeiture of Units. The total of all Units credited to the Unit
Account from time to time shall become vested ratably over a period of three
(3) years in equal annual installments, beginning on the third anniversary of
the date of this Agreement and continuing on each subsequent anniversary of that
date until all of the Units have become vested or forfeited, as set forth in the
following schedule:

                  Anniversary   Vested Percentage   Forfeited Percentage
 
               
Before third anniversary
    0 %     100 %
 
               
After third Anniversary, but
before fourth anniversary
  33 and 1/3%   66 and 2/3%
 
               
After fourth anniversary, but
before fifth anniversary
  66 and 2/3%   33 and 1/3%
 
               
After fifth anniversary
    100 %   None

Notwithstanding the foregoing vesting schedule, 100% of the then unvested Units
credited to the Unit Account shall become vested upon a “Change of Control”,
which for purposes of this Agreement shall mean the occurrence of any of the
following events: (i) any person or group of persons becomes the beneficial
owner of thirty-five percent (35%) or more of any equity security of the Company
entitled to vote for the election of directors; (ii) a majority of the members
of the board of directors of the Company is replaced within the period of less
than two (2) years by directors not nominated and approved by the board of
directors; or (iii) the stockholders of the Company approve an agreement to sell
or otherwise dispose of all or substantially all of the Company’s assets
(including a plan of liquidation) or to merge or consolidate with or into
another corporation except for a merger whereby the stockholders of the Company
prior to the merger own more than fifty percent (50%) of the equity securities
entitled to vote for the election of directors of the surviving corporation
immediately following the merger.
Upon Employee’s termination of employment with the Company (for any reason or no
reason, and regardless of whether such termination is voluntary or involuntary
on the part of Employee), Employee shall forfeit the percentage of all Units
that have been credited to the Unit Account but are not then vested.
3. Form and Timing of Payment. Upon the date of Employee’s termination of
employment with the Company (for any reason or no reason, and regardless of
whether such termination is voluntary or involuntary on the part of Employee)
(the “Distribution Event”), the Company shall register on the books of the
Company and cause the transfer agent and registrar of its Shares to issue one or
more certificates in Employee’s name evidencing a number of Shares equal to the
number of vested Units then credited to the Unit Account, subject to any tax
withholding required under Section 7 and rounded up to the nearest whole Share;
and those Shares shall be delivered to Employee as soon as administratively
practicable following the occurrence of the Distribution Event (but no later
than the end of the year in which the Distribution Event occurs). Any Units that
are not vested as of the date of the Distribution Event shall be automatically
forfeited. If Employee dies before the delivery of any Shares to which Employee
is entitled under this Agreement, the Shares shall be delivered to the
Beneficiary or Beneficiaries designated under Section 9. Whenever the Company
shall become obligated to issue Shares in respect of a Unit subject to this
Agreement, all rights of Employee with respect to such Unit, other than the
right to such issuance, shall terminate and be of no further force or effect and
such Unit shall be cancelled.

 

2



--------------------------------------------------------------------------------



 



Except as specifically permitted under Section 409A, neither the Company (or the
Board of Directors) nor Employee (or any Beneficiary) shall have the right to
have any of the Shares delivered before the time they are otherwise scheduled to
be delivered under this Agreement.
4. Section 409A Compliance; Six Month Payment Delay if Employee is a Specified
Employee. Notwithstanding anything to the contrary herein, a termination of
employment must be a “separation from service” as defined in Section 409A to be
deemed a Distribution Event under Section 3. In addition, if Employee is a
“specified employee” (as determined under Section 409A), as of the date of
Employee’s Separation from Service, no Shares may be delivered to Employee by
the Company under Section 3 before a date that is at least six (6) months after
the date of Employee’s Separation from Service (or, if earlier, the date of
Employee’s death).
The Company shall apply the same “specified employee” definition for this
Agreement and all other non-qualified deferred compensation arrangements
(including without limitation employment agreements with separation pay or other
deferred compensation provisions) of the Company (and all employers included
with the Company as a single employer for this purpose pursuant to Section 409A)
that are governed by Section 409A and in which Employee and any others who would
become a “specified employee” due to such definition are participating.
5. Copy of the Plan. By the execution of this Agreement, Employee acknowledges
receipt of a copy of the Plan, the terms of which are hereby incorporated herein
by reference and made a part hereof by reference as if set forth in full.
6. Continuation of Employment. Nothing contained in this Agreement shall be
deemed to grant Employee any right to continue in the employ of the Company for
any period of time or to any right to continue his or her present or any other
rate of compensation, nor shall this Agreement be construed as giving Employee,
Employee’s beneficiaries or any other person any equity or interests of any kind
in the assets of the Company or creating a trust of any kind or a fiduciary
relationship of any kind between the Company and any such person.
7. Withholding of Tax. To the extent that the receipt of the Shares or the lapse
of any restrictions thereon results in income to Employee for federal or state
income tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company may
require to meet its withholding obligation under applicable tax laws or
regulations, and, if Employee fails to do so, the Company is authorized to
withhold from any cash or stock remuneration then or thereafter payable to
Employee any tax required to be withheld by reason of such resulting
compensation income.
8. Designation of Beneficiary. Employee may designate one or more
“Beneficiaries” to receive all or any portion of the Shares that Employee may
become entitled to receive under Section 3, by giving the Company a signed
written notice of such designation on a form the Company may provide. Employee
may revoke or modify each such designation at any time by a further written
designation. Any such Beneficiary designation made by Employee shall be
automatically revoked if the Beneficiary dies before the death of Employee or,
if the Beneficiary is Employee’s spouse, if Employee’s marriage to that spouse
is dissolved while they are both alive. If no Beneficiary designation remains in
effect when Employee dies, the Beneficiary shall be the spouse of Employee, or
if no spouse of Employee is then living, the Beneficiary shall be Employee’s
estate or other legal representative.
9. No Assignment of Units or Rights to Shares. Neither Employee nor any
Beneficiary shall have any right to assign, pledge or otherwise transfer any
Units or any right to receive Shares under this Agreement, except to the limited
extent permitted under the Plan. No creditor of Employee (or of any Beneficiary)
shall have any right to garnish or otherwise attach any Units or any right to
receive Shares under this Agreement. In the event of any attempted assignment,
pledge or other transfer, or attempted garnishment or attachment by a creditor,
the Company shall have no further liability under this Agreement.

 

3



--------------------------------------------------------------------------------



 



10. General.
(a) This Agreement may be amended only by a written agreement executed by the
Company and Employee.
(b) This Agreement and the Plan embody the entire agreement made between the
parties hereto with respect to matters covered herein; and this Agreement shall
not be modified except by a writing signed by the parties, except as otherwise
provided in the Plan.
(c) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.
(d) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.
(e) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.
(f) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Minnesota applicable to contracts executed and to be
performed therein.
Signature page follows

 

4



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Restricted Unit Agreement to
be effective as of the date first set forth above.

              EMPLOYEE:
 
            /s/ Christopher O’Donnell           Christopher O’Donnell
 
            FAMOUS DAVE’S OF AMERICA, INC:
 
       
 
  By:   /s/ K. Jeffrey Dahlberg
 
       
 
      K. Jeffrey Dahlberg, Chairman of the Board

 

5